Citation Nr: 1510663	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to receipt of compensation benefits for a service-connected seizure disorder prior to June 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran had active service from October 1972 to June 1973, at which time he was transferred to the Temporary Disability Retired List (TDRL).  

2.  A Central Physical Evaluation Board determined in June 1973 that the Veteran's seizure disorder was incurred in service and that he was unfit for service.  It was noted that he was placed on the TDRL.  

3.  By a rating action in December 1973, the RO granted service connection for seizure disorder, rated as 30 percent disabling, effective from June 26, 1973.  In December 1973, the Veteran was notified of the need to complete a VA Form 21-651 (Election of Compensation or Pension in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation From VA) in order to receive VA compensation, if elected.  The Veteran did not return a completed VA Form 21-651 in response to the December 1973 notice letter.  

4.  In correspondence dated February 15, 1974, it was noted that the Veteran was in receipt of retired pay and had not elected compensation.  He was advised of disability evaluation and disallowance of claim on January 14, 1974.  

5.  An application for service connection (VA Form 21-526) was received in July 1975, wherein the Veteran reported that he was receiving retired pay at the rate of $187 per month from the Marine Corps and he was on the Temporary Disability Retired List.  

6.  The Veteran did not thereafter submit correspondence to VA until September 2010 when he filed an application for compensation (VA Form 21-526), seeking to reopen a claim of service connection for left varicocele and an increased rating for his seizure disorder.  

7.  In a March 2011 rating decision, the RO increased the rating for the service-connected seizure disorder from 30 percent to 40 percent, effective May 21, 2010, with benefits payable beginning June 1, 2010.  


CONCLUSION OF LAW

Entitlement to receipt of compensation benefits for service-connected seizure disorder prior to June 1, 2010 is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.31, 3.400, 3.700, 3.750 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's DD Form 214 indicates he had active service from October 1972 to June 1973, at which time he was transferred to the Temporary Disability Retired List (TRDL).  While on the TDRL in June 1973, the Veteran filed a claim with VA for service connection for a seizure disorder.  

A June 1973 Physical Evaluation Board proceeding determined that the Veteran's seizure disorder was incurred in service and that he was unfit for service because of this disability.  The Veteran was transferred to the TDRL effective June 14, 1973.  
The Veteran filed VA Form 21-526e, Veteran's Application for Compensation and Pension at Separation from Service, received in June 1973.  On that form, the Veteran indicated that it was undetermined whether he would receive retired pay.  

In a December 1973 rating decision, the RO granted service connection for seizure disorder, which was assigned a 30 percent rating effective from June 26, 1973.  The RO notified the Veteran of that decision in a letter later in January 1974.  He was also notified that he may not receive full payment of service retired pay and VA compensation at the same time, and that the RO would have no choice but to disallow the VA benefits claim unless the Veteran chose to waive a portion of his retired pay.  The correspondence included a blank VA Form 21-651, Election of Compensation in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation from Department of Veterans Affairs.  No waiver was ever received.  

Of record is the report of a telegraphic message, dated February 15, 1974, wherein it was noted that the Veteran was in receipt of retired pay and had not elected compensation.  It was also noted that he was advised of disability evaluation and disallowance of claim on January 14, 1974.  Subsequently, the Veteran filed an application for service connection (VA Form 21-526) in July 1975, wherein he reported that he was receiving retired pay at the rate of $187 per month from the Marine Corps, and he noted he was on the temporary disability retired list.  

The next correspondence from the Veteran was received by VA in September 2010, approximately 35 years later, at which time the Veteran submitted claims for entitlement to service connection for left varicocele and an increased rating for a seizure disorder.  In a March 2011 rating decision, the RO granted an increase for the Veteran's service-connected seizure disorder, which had been rated as 30 percent disabling since June 26, 1973, to 40 percent, effective from May 21, 2010, with payment effective June 1, 2010.  

The Veteran filed a notice of disagreement in November 2011, indicating that he never received any compensation for the 30 percent rating for his seizure dating back to June 1973.  He maintained that the VA erroneously determined that he was retired when, in fact, he was not.  Specifically, he sought retroactive payment of VA compensation benefits dating from June 1973 until June 2010.  

Except to the extent that retirement pay is waived under other provisions of law, not more than one award of compensation granted after July 13, 1943 shall be made concurrently to a person based on that person's own service.  38 U.S.C.A § 5304; 38 C.F.R. § 3.750(a), (c).  

Effective from November 20, 2006, VA revised 38 C.F.R. § 3.750 to provide that certain veterans are eligible for concurrent receipt of disability compensation and military retired pay-veterans with one or more service-connected disabilities rated 50 percent or more, or Veterans with 20 or more years of service.  There is no indication that the RO considered this revision; however, as the Veteran met neither eligibility requirement, the special provisions of the revised 38 C.F.R. § 3.750 (2013) would not be applied in this case.  

Applicable law provides that anyone receiving service retirement pay who would be eligible to receive VA compensation if he were not receiving such retired or retirement pay, shall be entitled to receive such compensation upon the filing with the appropriate department a waiver of so much of his retired or retirement pay as is equal in amount to such compensation.  To prevent duplication of payments, the department with which any such waiver is filed shall notify VA of the receipt of such waiver, the amount waived, and the effective date of the reduction in retired or retirement pay.  38 U.S.C.A § 5305 (West 2002 & Supp. 2013.  

The regulations also provide that a former officer or enlisted person entitled to retirement pay as well as compensation may elect which of the benefits he desires to receive, and that an election of retirement pay does not bar him from making a subsequent election of the other benefit to which he is entitled.  They also dictate that an election filed within a year of the date of notification of entitlement to VA compensation would be considered timely in terms of assigning an effective date (i.e., the effective date of the compensation benefits would be the date the veteran was found to be entitled to same).  38 C.F.R. § 3.750(b).  

In this matter, the RO was on notice that the Veteran had been placed on the TDRL and that he was entitled to receive retired pay for such disability.  The RO was therefore obligated to ascertain whether the Veteran desired to receive military retirement or VA compensation.  The RO clearly initiated the appropriate action in the January 1974 notice letter.  

In the January 1974 letter from the RO notifying the veteran of his compensation award, the Veteran was clearly informed of his obligation to inform VA of his intent to elect to receive compensation.  Consistent with 38 C.F.R. § 3.750 (c), upon failing to respond in a timely manner, he was considered to have elected to continue to receive his disability retired pay.  The record shows that the Veteran did not respond to the letter.  The Veteran was clearly advised of his right of election, as is reflected in the claims file.  By not responding to the 1974 letter, he elected to continue to receive his disability retired pay rather than VA compensation.  Therefore, VA did not have legal authority to authorize payment of compensation at that time.  

The Board finds that in 1974, VA acted in accordance with applicable law and regulation.  There is no regulatory procedure to automatically substitute VA compensation for disability retired pay, even if the latter terminates.  As explained above, and as the Veteran was notified, he must notify VA of his election for waiver.  

The next communication from the Veteran regarding his disability compensation after January 1974 was received in July 1975, wherein he specifically indicated that he was receiving military retired pay in the amount of $187 per month.  He indicated that he was on the temporary disability retired list.  Again, VA did not have authority to authorize payment of compensation at that time.  

The next communication from the Veteran was in September 2010, when he filed a claim for service connection for a left varicocele and increased rating for his seizure disorder.  In this application, he indicated that he was not receiving retired pay from the military.  This document constituted his election to receive VA benefits.  See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2013).  After the RO established that he was not receiving retired pay from the service department, payment was properly commenced effective from June 1, 2010.  (Under 38 C.F.R. § 3.31, payment of VA compensation may not be made for any period prior to the first day of the calendar month following the month in which the award become effective.)  

Here, the award became effective as of the date that the medical evidence of record showed that his disability had increased in severity.  38 C.F.R. § 3.400.  Under the circumstances, and for the reasons discussed, the record affords no basis for an effective date prior to June 1, 2010, for payment of compensation for the Veteran's service-connected seizure disorder.  

Moreover, neither regulations governing the award of service connection nor those governing increased ratings would provide for a basis for a date earlier than June 1, 2010 for payment of compensation.  In this regard, the record is devoid of documented evidence of worsening of the seizure disorder prior to the private medical statement dated May 21, 2010.  Thus, 38 C.F.R. § 3.400 does not provide for an earlier effective date.  

For the reasons discussed above, the Board finds that payment of VA disability compensation benefits prior to June 1, 2010 is not warranted.  


ORDER

Entitlement to receipt of compensation benefits for service-connected seizure disorder prior to June 1, 2010, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


